The opinion of the court was delivered by
Barrett, J.
We find no occasion in this case to revise or dis*171cuss tbe law of alienage and citizenship as affected by the birth of the pauper’s mother in Canada, and the removals and residences of her father in this state and in Canada. The subject has been carefully considered, elaborately discussed, and pretty fully settled in a succession of cases from that of Lyndon v. Danville, 28 Vt., 809, to that of Elmore v. Calais, 38 Vt., 468, and, in our apprehension, notwithstanding a little querulous criticism of the learned former Chief Justice in Westford v. Essex, 31 Vt., 459, and of learned counsel ad libitum as the fortunes of professional position may prompt, the law of the subject m settled in this state with definite lines both of principle and application, resting in solid reason, and applicable with reasonable facility to cases as they may arise.
We think the adjudication in the case of Chelsea v. Washington in 1852, is conclusive upon Washington as to the settlement of the pauper’s mother being in Washington. At the time the order in that case was made, the pauper was only some eighteen or nineteen years old. That adjudication precludes in the present case any inquiry into facts precedent to such adjudication, as affecting the question as to her settlement in this. case.
The pauper, being her bastard son, had by derivation, at the fime of said adjudication, the settlement of his mother. He has not gained any other settlement in his own right. This fixes Ms settlement in Washington. The cases of Hartland v. Williamstown, 1 Aikens, 241, Dorset v. Manchester, 3 Vt., 370, Stowe v. Brookfield, 26 Vt., 524, leave no open ground for debate upon this aspect of the case, and render of no account the warning out of the pauper’s grandparents, in 1815, by the town of Washington.
The judgment is affirmed.